 
 
I 
111th CONGRESS
2d Session
H. R. 4894 
IN THE HOUSE OF REPRESENTATIVES 
 
March 20, 2010 
Mr. Buyer (for himself, Mr. McKeon, Mr. Stearns, Mr. Miller of Florida, Mr. Boozman, Mr. Conaway, Mr. Forbes, Mr. Buchanan, Mr. Lamborn, Mr. Moran of Kansas, Mr. Brown of South Carolina, Mr. Roe of Tennessee, Mr. Crenshaw, Mr. Barrett of South Carolina, Mr. Wolf, Mr. Burton of Indiana, Mr. Pence, Mr. Sessions, Mr. Hensarling, Mr. Flake, Mr. Culberson, Mrs. Blackburn, Mr. Coble, Mr. Hunter, Mr. Young of Florida, Mr. Bilirakis, and Mr. Bilbray) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Patient Protection and Affordable Care Act to ensure appropriate treatment of Department of Veterans Affairs and Department of Defense health programs. 
 
 
1.Treatment of Department of Veterans Affairs and Department of Defense health programsSubtitle G of title I of the Patient Protection and Affordable Care Act is amended by inserting the following new section: 
 
1564.Department of Veterans Affairs and Department of Defense health programs 
(a)Clarifications with respect to certain programs and authoritiesNothing in this Act or in the amendments made by this Act shall be construed as affecting any of the following: 
(1)Any authority under title 38, United States Code. 
(2)Any authority under chapter 55 of title 10, United States Code. 
(3)Any health care or health care benefit provided under the TRICARE program under chapter 55 of title 10, United States Code, or by the Secretary of Veterans Affairs under the laws administered by such Secretary. 
(b)Clarification with respect to minimum essential coverageFor purposes of this Act and the amendments made by this Act, the term minimum essential coverage includes the following: 
(1)Coverage provided under chapter 55 of title 10, United States Code. 
(2)Eligibility for health care provided by the Secretary of Veterans Affairs under title 38, United States Code..  
 
